Exhibit 10.1
 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 
This Second Amendment to Credit Agreement (this “Second Amendment”) is entered
into as of the 22nd day of October, 2009 (the “Effective Date”), by and among
QUICKSILVER GAS SERVICES LP, a Delaware limited partnership (“Borrower”), BANK
OF AMERICA, N.A., as Administrative Agent (in such capacity, “Administrative
Agent”) and the Lenders party hereto (“Lenders”).
 
W I T N E S S E T H:
 
 WHEREAS, Borrower, Administrative Agent and Lenders are parties to that certain
Credit Agreement dated as of August 10, 2007 (as amended, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement); and
 
 WHEREAS, pursuant to the Credit Agreement, Lenders have made revolving credit
loans to Borrower and provided certain other credit accommodations to Borrower;
and
 
 WHEREAS, Borrower has requested the Credit Agreement be amended to (i) increase
the Total Commitments from $235,000,000 to $320,000,000 and (ii) amend certain
other terms of the Credit Agreement in certain respects as provided in this
Second Amendment; and
 
WHEREAS, Borrower has requested that each of Barclays Bank PLC, Citibank, N.A.,
Credit Suisse, Cayman Islands Branch and Capital One, National Association (the
foregoing financial institutions are herein referred to collectively as "New
Lenders" and individually as a “New Lender”) become new Lenders under the Credit
Agreement with a Commitment as shown on Schedule 2.01 to the Credit Agreement
(as amended hereby); and
 
 WHEREAS, subject to and upon the terms and conditions set forth herein, Lenders
have agreed to Borrower’s requests.
 
 NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Lenders hereby agree as follows:
 
Section 1.       Amendments.  In reliance on the representations, warranties,
covenants and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement shall be amended effective as of the Effective Date in the
manner provided in this Section 1.
 
1.1   Additional Definitions.  Section 1.01 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the definitions of “Defaulting
Lender”, “Second Amendment” and “Second Amendment Effective Date” which shall
read in full as follows:
 
 
 
 
1 

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (b) notified the
Borrower, the Administrative Agent, the L/C Issuer, the Swingline Lender or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans;
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in such Lender or a parent company thereof by a Governmental Authority or an
instrumentality thereof.
 
“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of the Second Amendment Effective Date among Borrower, Administrative Agent
and Lenders party thereto.
 
“Second Amendment Effective Date” means October 22, 2009.
 
1.2   Amendments to Definitions.  The definitions of “Alternate Base Rate”,
“Applicable Rate”, “Commitment”, “Loan Documents” and “Total Commitment”
contained in Section 1.01 of the Credit Agreement are hereby amended in their
entirety to read in full as follows:
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the Adjusted Eurodollar Rate
for a one month Interest Period plus 1%, provided that, for the avoidance of
doubt, the Adjusted Eurodollar Rate for any day shall be based on the rate as
published by Reuters (or other commercially available, generally recognized
financial information source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m. London
time two Business Days prior to such day.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted Eurodollar Rate, respectively.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan, any
Eurodollar Loan or any Specified Rate Swingline Loan, or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth in the appropriate intersection in the table below, based on the
Consolidated Leverage Ratio as of the most recent Quarterly Date with respect to
which the Administrative Agent shall have received the Current Information
required to be delivered to the Administrative Agent pursuant to Section 6.01(a)
or Section 6.01(b) and the calculation certificate required to be delivered
pursuant to Section 6.01(c) in respect of such Current Information:
 
Consolidated Leverage Ratio
ABR Loan Percentage
Eurodollar Loan Percentage
Specified Rate Swingline Loan Percentage
Commitment Fee Percentage
Category 1
Greater than 4.50 to 1.00
3.000%
4.000%
4.000%
0.500%
Category 2
Greater than 4.00 to 1.00
but less than or equal to 4.50 to 1.00
2.750%
3.750%
3.750%
0.500%
Category 3
Greater than 3.50 to 1.00
but less than or equal to 4.00 to 1.00
2.500%
3.500%
3.500%
0.500%
Category 4
Greater than 3.00 to 1.00
but less than or equal to 3.50 to 1.00
2.250%
3.250%
3.250%
0.500%
Category 5
Less than or equal to 3.00 to 1.00
2.000%
3.000%
3.000%
0.500%

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
Each change in the Applicable Rate based on a change in the Current Information
shall become effective on the date on which the Current Information is delivered
to the Lenders pursuant to Section 6.01 (but in any event not later than the
60th day after the end of each of the first three Fiscal Quarters of each Fiscal
Year or the 120th day after the end of each Fiscal Year, as the case may be) and
shall remain in effect until the next change to be effected pursuant to this
paragraph.  If any Current Information is not delivered within the time periods
specified in Section 6.01, then, commencing on the day following the applicable
due date for such Current Information as specified in Section 6.01 until such
Current Information is delivered, the Consolidated Leverage Ratio as at the end
of the Fiscal Quarter that would have been covered thereby shall for the
purposes of this definition be deemed to be in Category 1 (Greater than 4.50 to
1.00).
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, and the commitment of the Swingline Lender to make
Swingline Loans, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 or Section 2.10, (b) increased from time to time
pursuant to Section 2.08, and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04.  The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Commitment, as applicable.  As of the Second Amendment Effective Date, the
Total Commitment is $320,000,000.
 
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, the Security Instruments, the Borrowing Requests, the
Interest Election Requests, the Issuer Documents, the Fee Letters, any
Commitment Increase Certificate and any Additional Lender Certificate, together
with any other document, instrument or agreement now or hereafter entered into
in connection with the Loans, the Letters of Credit, the Lender Indebtedness or
the transactions contemplated by this Agreement, as such documents, instruments
or agreements may be amended, modified or supplemented from time to time.
 
“Total Commitment” means the aggregate of all Lenders’ Commitments.  As of the
Second Amendment Effective Date, the Total Commitment is $320,000,000.
 
 
 
4 

--------------------------------------------------------------------------------

 
 
1.3   Amendment to Increase in Commitments Provision.  Clause (d)(ii)(A) of
Section 2.08 of the Credit Agreement shall be amended in its entirety to read in
full as follows:
 
(A)   such increase shall not be less than $5,000,000 unless the Administrative
Agent otherwise consents, such consent not to be unreasonably withheld,
conditioned or delayed, and no such increase shall be permitted if after giving
effect thereto (1) the aggregate amount of all such increases exceeds
$30,000,000 more than the Total Commitment on the Second Amendment Effective
Date after giving effect to the Second Amendment, or (2) the Total Commitment
exceeds $350,000,000.
 
1.4   Amendment to Alternate Rate of Interest Provision.  Section 2.13 of the
Credit Agreement shall be amended by inserting “(without reference to the
Adjusted Eurodollar Rate as set forth in the definition of Alternate Base Rate)”
after the reference to “ABR Revolving Borrowing”.
 
1.5   Amendment to Illegality Provision.  Clause (b) of Section 2.14 of the
Credit Agreement shall be amended in its entirety to read in full as follows:
 
(b)   If the obligation of any Lender to make or maintain any Eurodollar Loans
shall be suspended pursuant to Section 2.14(a) hereof, all Loans having an
affected Interest Period which would otherwise be made by such Lender as
Eurodollar Loans shall be made instead as ABR Revolving Loans (without reference
to the Adjusted Eurodollar Rate as set forth in the definition of Alternate Base
Rate) (and, if such Lender so requests by written notice to the Borrower with a
copy to the Administrative Agent, each Eurodollar Loan having an affected
Interest Period of such Lender then outstanding shall be automatically converted
into an ABR Revolving Loan (without reference to the Adjusted Eurodollar Rate as
set forth in the definition of Alternate Base Rate) on the last day of the
Interest Period for such Eurodollar Loans unless earlier conversion is required
by applicable law) and, to the extent that Eurodollar Loans are so made as (or
converted into) ABR Revolving Loans (without reference to the Adjusted
Eurodollar Rate as set forth in the definition of Alternate Base Rate), all
payments of principal which would otherwise be applied to such Eurodollar Loans
shall be applied instead to such ABR Revolving Loans.
 
1.6   Amendment to Replacement of Lenders Provision.  Clause (iv) of Section
2.19(b) shall be amended in its entirety to read in full as follows:
 
(iv)  if any Lender is a Defaulting Lender hereunder,
 
1.7   Defaulting Lenders Provision.  Article II of the Credit Agreement shall be
amended to add the new Section 2.20 at the end thereof which shall read in full
as follows:
 
 
5

--------------------------------------------------------------------------------


 
Section 2.20  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender or is removed as
a Lender pursuant to Section 2.19, the following provisions shall apply:
 
(a)   if any Swingline Exposure or LC Obligations exist at the time a Lender
becomes a Defaulting Lender, then the Borrower shall within one Business Day
following notice by the Administrative Agent (A)(i) first, prepay such Swingline
Exposure and (ii) second, cash collateralize such Defaulting Lender’s LC
Obligations in accordance with the procedures set forth in Section 2.06(g) until
the date such LC Obligations are no longer outstanding, or (B) enter into such
other arrangements satisfactory to the Administrative Agent, the L/C Issuer, the
Swingline Lender, and the Borrower with respect to their respective exposures to
the Defaulting Lender; and
 
(b)   so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit unless it is satisfied
that cash collateral will be provided by the Borrower in accordance with Section
2.20(a) (or such other arrangements as are satisfactory to the Administrative
Agent, the L/C Issuer, the Swingline Lender, and the Borrower); and
 
(c)   for the avoidance of doubt, the Borrower shall retain and reserve its
rights and remedies respecting each Defaulting Lender.
 
1.8   Replacement of Schedule 2.01.  Schedule 2.01 to the Credit Agreement shall
be replaced in its entirety with Schedule 2.01 to this Second Amendment and
Schedule 2.01 hereto shall be deemed to be attached as Schedule 2.01 to the
Credit Agreement.
 
1.9   Joinder.  Each New Lender hereby joins in, becomes a party to, and agrees
to comply with and be bound by the terms and conditions of the Credit Agreement
as a Lender thereunder and under each and every other Loan Document to which any
Lender is required to be bound by the Credit Agreement, to the same extent as if
such New Lender were an original signatory thereto.
 
Section 2.       Conditions Precedent.  The amendments contained in Section 1
hereof are subject to the satisfaction of each of the following conditions
precedent:
 
2.1   Fees.  Borrower shall have paid to Administrative Agent any and all fees
payable to Administrative Agent, the New Lenders and each Lender whose
Commitment is increasing hereunder pursuant to this Second Amendment and in
consideration for the agreements set forth herein.
 
2.2   No Defaults.  No Default or Event of Default shall have occurred and be
continuing as of the Effective Date.
 
 
6

--------------------------------------------------------------------------------


 
2.3   Legal Opinions.  The Administrative Agent shall have received written
opinions (addressed to the Administrative Agent and the Lenders (as defined in
the Credit Agreement, as amended hereby) and dated the Effective Date) of (a)
Davis Polk & Wardwell LLP, counsel to the Credit Parties, and (b) General
Counsel of the General Partner, in each case in form and substance reasonably
satisfactory to the Administrative Agent, such opinions covering such matters
relating to the Credit Parties and the Loan Documents as the Administrative
Agent shall reasonably request.
 
2.4   Organizational Documents and Certificates.  The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing in its jurisdiction of organization of each of the Credit Parties, the
authorization of the Financing Transactions and any other legal matters relating
to the Borrower, the other Credit Parties, the Credit Agreement, this Second
Amendment or the Financing Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
 
2.5   No Material Adverse Effect.  There shall not have occurred since December
31, 2008 any events that, individually or in the aggregate, have had a Material
Adverse Effect.
 
2.6   Representations and Warranties.  The representations and warranties of the
Credit Parties set forth in the Credit Agreement and the other Loan Documents
(other than the representations and warranties set forth in Section 3.05(b) of
the Credit Agreement, which representations and warranties shall only be made as
of the August 10, 2007 and also in accordance with the certificates of a
Responsible Officer of the General Partner delivered pursuant to Section 6.01(c)
of the Credit Agreement) shall be true and correct in all material respects on
and as of the Effective Date (unless stated to relate solely to an earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects on and as of such earlier date), except to the extent
previously waived in writing by the Lenders or the Required Lenders, as
applicable.
 
2.7   Break Funding Payments.  If, on the Effective Date, any Eurodollar
Borrowings are outstanding and if the Effective Date is not the last day of the
Interest Period(s) in respect of such Eurodollar Borrowings, the Borrower shall
have paid any compensation required under Section 2.16 of the Credit Agreement.
 
2.8   Notes.  Each Lender that is a New Lender or whose Commitment is increasing
hereunder that is requesting a Note shall have received a duly completed and
executed Note, payable to the order of such Lender.
 
2.9   Other Documentation.  The Administrative Agent shall have received such
other customary instruments and documents as any of the Administrative Agent,
the Lenders or their counsel may reasonably request.
 
Section 3.      Representations and Warranties of Borrower.  To induce Lenders
and Administrative Agent to enter into this Second Amendment, Borrower hereby
represents and warrants as of the Effective Date to Lenders and Administrative
Agent as follows:
 
 
7

--------------------------------------------------------------------------------


 
3.1   Reaffirm Existing Representations and Warranties.  After giving effect to
the amendments set forth in Section 1 hereof, the representations and warranties
of the Credit Parties set forth in the Credit Agreement and the other Loan
Documents (other than the representations and warranties set forth in Section
3.05(b) of the Credit Agreement, which representations and warranties are made
as of August 10, 2007 and also in accordance with the certificates of a
Responsible Officer of the General Partner delivered pursuant to Section 6.01(c)
of the Credit Agreement) are true and correct in all material respects on and as
of the Effective Date (unless stated to relate solely to an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects on and as of such earlier date), except to the extent
previously waived in writing by the Lenders or the Required Lenders, as
applicable.
 
3.2   Due Authorization; No Conflict.  The execution, delivery and performance
by Borrower of this Second Amendment are within Borrower’s limited partnership
powers, have been duly authorized by all necessary action, require no action by
or in respect of, or filing with, any Governmental Authority (other than (a)
actions or filings pursuant to the Exchange Act and (b) actions or filings that
have been taken or made and are in full force and effect and actions or filings
which, if not taken or made, would not reasonably be expected to have a Material
Adverse Effect) and do not violate or constitute a default under any applicable
Governmental Rule or any Material Contract binding upon Borrower or any other
Credit Party (other than violations or defaults that would not reasonably be
expected to have a Material Adverse Effect), or result in the creation or
imposition of any Lien on any Mortgaged Property or other Collateral of Borrower
or any other Credit Party except Permitted Encumbrances.
 
3.3   Validity and Enforceability.  This Second Amendment constitutes the valid
and binding obligation of Borrower enforceable in accordance with its terms,
except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditor’s
rights generally, and (b) equitable principles of general applicability (whether
enforcement is sought by proceedings at law or in equity).
 
3.4   No Default or Event of Default.  No Default or Event of Default has
occurred which is continuing.
 
3.5   No Defense.  Borrower acknowledges that Borrower has no defense to (a)
Borrower’s obligation to pay the Lender Indebtedness when due, or (b) the
validity, enforceability or binding effect against Borrower of the Credit
Agreement or any of the other Loan Documents or any Liens intended to be created
thereby.
 
Section 4.       Representations and Warranties of Each New Lender.  Each New
Lender (a) represents and warrants that (i) it has full power and authority, and
has taken all action necessary, to execute and deliver this Second Amendment, to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder, (iii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Second Amendment and to
become a Lender on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative
 
 
8

--------------------------------------------------------------------------------


 
Agent or any other Lender, and (iv) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by such New Lender; and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
Section 5.       Miscellaneous.
 
5.1    Reaffirmation of Loan Documents.  Any and all of the terms and provisions
of the Credit Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect.  The amendments contemplated
hereby shall not limit or impair any Liens securing the Lender Indebtedness,
each of which are hereby ratified, affirmed and extended to secure the Lender
Indebtedness as they may be increased pursuant hereto.
 
5.2    Parties in Interest.  All of the terms and provisions of this Second
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
5.3    Legal Expenses.  Borrower hereby agrees to pay on demand all reasonable
and substantiated out-of-pocket fees and expenses of counsel to Administrative
Agent incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Second Amendment and all related documents.
 
5.4    Counterparts.  This Second Amendment may be executed in counterparts, and
all parties need not execute the same counterpart.  Facsimiles or other
electronic transmissions (e.g., pdf) shall be effective as originals.
 
5.5    Complete Agreement.  THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.
 
5.6    Headings.  The headings, captions and arrangements used in this Second
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Second Amendment, nor
affect the meaning thereof.
 
5.7    No Waivers.  No failure or delay on the part of Administrative Agent or
Lenders to exercise any right or remedy under the Credit Agreement, any other
Loan Documents or applicable law shall operate as a waiver thereof, nor shall
any single or partial exercise of any right or remedy preclude any other or
further exercise of any right or remedy, all of which are cumulative and may be
exercised without notice except to the extent notice is expressly required (and
has not been waived) under the Credit Agreement, the other Loan Documents and
applicable law.
 
 
9

--------------------------------------------------------------------------------


 
5.8    Effectiveness.  This Second Amendment shall be effective automatically
and without necessity of any further action by Borrower, Administrative Agent or
Lenders when counterparts hereof have been executed by Borrower, the other
Credit Parties party hereto, Administrative Agent and Required Lenders (which
shall include each New Lender and each Lender whose Commitment is increasing
hereunder), and all conditions to the effectiveness hereof set forth herein have
been satisfied.
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers on the date and year first
above written.
 
[Signature Pages to Follow]
 
 
10

--------------------------------------------------------------------------------

 



  BORROWER:          
QUICKSILVER GAS SERVICES LP, a Delaware limited partnership
           
 
By:
Quicksilver Gas Services GP LLC, a Delaware limited liability company, its
General Partner                 By: /s/ Vanessa Gomez        
Vanessa Gomez
Vice President - Treasurer
 

 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
Each of the undersigned (i) consent and agree to this Second Amendment, and (ii)
agree that the Loan Documents (as amended hereby) to which it is a party shall
remain in full force and effect and shall continue to be the legal, valid and
binding obligation of such Person, enforceable against it in accordance with its
terms.
 

 
QUICKSILVER GAS SERVICES OPERATING LLC, a Delaware limited liability company
         
 
By:
/s/ Vanessa Gomez       Vanessa Gomez       Vice President - Treasurer          
       

 
QUICKSILVER GAS SERVICES OPERATING GP LLC, a Delaware limited liability company
         
 
By:
/s/ Vanessa Gomez       Vanessa Gomez       Vice President - Treasurer          
       

 
COWTOWN GAS PROCESSING PARTNERS L.P., a Texas limited partnership
     
By:
Quicksilver Gas Services Operating GP LLC, a Delaware limited liability company,
its General Partner                     By:  /s/ Vanessa Gomez           Vanessa
Gomez           Vice President - Treasurer  

     

 
 
 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 

     
COWTOWN PIPELINE PARTNERS L.P., a Texas limited partnership
     
By:
Quicksilver Gas Services Operating GP LLC, a Delaware limited liability company,
its General Partner                     By:  /s/ Vanessa Gomez           Vanessa
Gomez           Vice President - Treasurer  

 
 
 
 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 
 
 

  ADMINISTRATIVE AGENT:          
BANK OF AMERICA, N.A., as Administrative Agent and as a Lender
            By: /s/ Ronald E. McKaig     Name: Ronald E. McKaig     Title:
Senior Vice President  

 
 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 

   LENDERS:        
JPMORGAN CHASE BANK, N.A., as a Lender and as a Co-Documentation Agent
            By: /s/ Brian Orlando     Name: Brian Orlando     Title: Vice
President  

 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 

 
COMPASS BANK, as a Lender and as Co-Documentation Agent
            By: /s/ Christopher S. Parada     Name: Christopher S. Parada    
Title: Senior Vice President  

 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 
 

 
BNP PARIBAS, as a Lender and as Syndication Agent
            By: /s/ Mark A. Cox     Name: Mark A. Cox     Title: Managing
Director             By: /s/ Greg Smothers     Name: GREG SMOTHERS     Title:
DIRECTOR  

 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 
 

 
WELLS FARGO BANK, N.A., as a Lender and as Co-Documentation Agent
            By: /s/ David C. Brooks     Name: David C. Brooks     Title: Vice
President  

 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 
 

 
COMERICA BANK, as a Lender
            By: /s/ Peter L. Sefzik     Name: Peter L. Sefzik     Title:
Senior Vice President  

 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 
 
 

 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
            By: /s/ Peter Shen     Name: Peter Shen     Title: Assistant Vice
President  

 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 
 

 
THE ROYAL BANK OF SCOTLAND plc, as a Lender
            By: /s/ Phillip Ballard     Name: Phillip Ballard     Title:
Managing Director  

 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 
 

 
BARCLAYS BANK PLC, as a Lender
            By: /s/ Craig Malloy     Name: Craig Malloy     Title: Director  

 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 
 

 
CITIBANK, N.A., as a Lender
            By: /s/ James Reilly     Name: James Reilly     Title: Vice
President  

 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 
 

 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
            By: /s/ Nupur Kumar     Name: Nupur Kumar     Title: Vice President
            By: /s/ Kevin Buddhdew     Name: Kevin Buddhdew     Title: Associate
 

 
 
 
 
 
 
[Signature Page to Second Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
SCHEDULE 2.01
 
COMMITMENTS
 
Lender
 
Commitment
 
Bank of America, N.A.
  $ 38,900,000.00  
JPMorgan Chase Bank, N.A.
  $ 38,900,000.00   Compass Bank   $ 34,500,000.00   BNP Paribas   $
31,900,000.00  
Fortis Capital Corp.
  $ 31,900,000.00  
Wells Fargo Bank, N.A.
  $ 30,400,000.00   Comerica Bank   $ 22,500,000.00   Capital One, National
Association   $ 20,000,000.00  
The Royal Bank of Scotland plc
  $ 19,500,000.00  
BMO Capital Markets Financing, Inc.
  $ 17,500,000.00   Barclays Bank PLC   $ 14,000,000.00  
Citibank, N.A.
  $ 10,000,000.00   Credit Suisse, Cayman Islands Branch   $ 10,000,000.00  
Total Commitment:
  $ 320,000,000.00  

 
Schedule 2.01-01